SEPARATION AGREEMENT

 

THIS AGREEMENT, entered into as of May 2, 2008, by and among ANDRES ERICSSON
(the “Executive”) and MobiClear, Inc., a Pennsylvania corporation (the
“Company”).

 

WHEREAS, the Executive and the Company wish to terminate the employment
relationship between the Executive and the Company.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties agree as follows:

 

1.         Termination. The employment of Executive as Chief Executive Officer
by the Company is hereby terminated effective as of April 30, 2008 (the
“Termination Date”) and, except as otherwise set forth herein, Executive shall
not receive any salary or other benefits for the period following the
Termination Date. In addition, the membership of Executive as a member of the
board of directors of the Company is hereby terminated effective as of the
Termination Date.

 

2.         Compensation. In consideration of Executive entering into this
Agreement (including the releases contained herein), and in full payment of all
amounts due to Executive from the Company based on Executives’ employment with
the Company, the Company shall pay the following amount:

 

(a)       Pay to the Executive, all accrued and unpaid salary up to and
including the Termination Date;

 

(b)       Reimburse the Executive for all expenses incurred in connection with
his employment with the Company up to and including the Termination Date;

 

(c)       Deliver to the Executive an option to purchase shares of common stock
of the Company as set forth on Exhibit A attached hereto.

 

3.         Executives’ Release. Except for (i) claims arising out of breach of
this Agreement, and (ii) claims by third parties against the Executive with
respect to the Company, its Executives, officers or representatives, its
business or operations, or the business or operations of affiliates of the
Company, for which Executive is entitled by law to indemnification from the
Company, the Executive, for himself and his respective heirs, dependents,
executors, administrators, legal representatives, successors and assigns hereby
releases and forever discharges the Company, its parent, subsidiaries, and
affiliated entities (the “Affiliates”) and the Company’s and the Affiliates’
officers, directors, Executives, stockholders and agents (collective, the
“Company Releasees”) from any and all actions, causes of action, suits, claims,
damages, liabilities, sums of money and demands, in law or equity (collectively
“Claims”), whether known or unknown, which the Executive, ever had, now has, or
hereafter can, shall or may have against the Company Releasees, or any of them,
for, upon or by reason of any fact, matter, cause or thing whatsoever, from the
beginning of the world through the date hereof arising out of any association
between the Executive and the Company Releasees or any of them.

 

--------------------------------------------------------------------------------



4.         Company’s Release. The Company Releasees hereby releases and forever
discharges the Executive, and his respective heirs, dependents, executors,
administrators, legal representatives, successors and assigns from any Claims
whether known or unknown, which the Company Releasees, ever had, now has, or
hereafter can, shall or may have against the Executive upon or by reason of any
fact, matter, cause or thing whatsoever, from the beginning of the world through
the date hereof arising out of any association between the Executive and the
Company Releasees or any of them.

 

 

5.

Nondisclosure.

 

(a)       Executive agrees that he shall not at any time, except as may be
required by court order or law, directly or indirectly use (for his own benefit
or the benefit of any other person or entity), divulge or otherwise disclose, or
cause to be used, divulged or disclosed any Confidential Information; provided,
however, that the foregoing shall not extend to the disclosure of any such
information which at the time of disclosure was in the public domain or was
readily available through public sources other than as a result of breach of
this Agreement or any other confidentiality agreement with the Company or any of
its Affiliates known to Executive. For purposes of this Agreement, the term
“Confidential Information” means all proprietary, confidential and non-public
information (whether written or oral) concerning the Company or its Affiliates,
including, but not limited to, information about the Company’s or any of its
Affiliates’ intellectual property, procedures, operations, customers (including,
without limitation, customer lists, compilations, information and billing
records) finances, prospects, Executives, consultants and contractors,
information relating to the research, development, production, manufacturing,
sales and distribution of the Company’s products, processes and techniques,
memoranda, organizational, promotional and merchandising materials and
strategies. In the event that the Executive is requested or required by court
order or law to disclose any of the Confidential Information, he shall provide
the Company with prompt written notice of any such request or requirement so
that the Company or any other person included in the Company Releasees will have
a reasonable period of time in which to seek a stay or other protective order or
other appropriate remedy prior to disclosure of the Confidential Information.

 

(b)       All Confidential Information shall be and remain the sole property of
the Company. Upon the execution hereof, the Executive shall return to the
Company any and all documents, records, notebooks, files, correspondence,
reports, surveys, analyses, assessments, memoranda or similar materials (whether
in paper or electronic format, and including all copies thereof) containing
Confidential Information, whether prepared by the Executive or by others.

 

6.         Non-Solicitation. From the date hereof through December 31, 2008, the
Executive agrees that he will not, directly or indirectly, for his own benefit
or for the benefit of any other Person:

 

(i)        influence or attempt to influence any Person to (A) terminate or
modify such Person’s employment or other professional relationship with the
Company and/or its affiliates, or (B) employ, consult or otherwise retain,
directly

 

2

 

--------------------------------------------------------------------------------



or indirectly, any Person who is (or during the twelve months prior to the date
hereof was) employed, by the Company or its affiliates;

 

(ii)       influence or attempt to influence a supplier or customer of the
Company or its affiliates, or any other Person with whom the Company or its
affiliates shall have dealt, to terminate or modify any written or oral
agreement or course of dealing with the Company or its affiliates; or

 

(iii)      influence or attempt to influence a supplier or customer of the
Company or its affiliates, or any other Person with whom the Company or its
affiliates shall have dealt, for the purpose of offering any services or
products which are substantially similar or comparable to the services or
products offered by the Company to its affiliates.

 

For purposes of this Agreement: (i) the term “customers of the Company” shall be
deemed to mean and include any Person with whom or with which the Company or any
affiliate of the Company transacted business or had commercial dealings on the
date hereof or during the 12 month-period prior to the date hereof; and (ii) the
term “Person” shall mean any individual, corporation, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization, joint venture, entity, court or government (or political
subdivision or agency thereof).

 

 

7.

Non-Disparagement.

 

(a)       Absent any breach of this Agreement by the Company, the Executive
agrees that for and during the period from the date hereof through December 31,
2009 (the “Non-Disparagement Period”), he will not disparage (or induce or
encourage others to disparage) the Company, any of Affiliates or any of its or
their officers, directors, Executives or shareholders. As used herein, the term
“disparage,” includes, without limitation, comments or statement to the press,
any of the Company’s or Affiliates’ Executives or any person with whom the
Company or any Affiliate has a business relationship which is designed to or
would reasonably be expected to adversely affect in any manner, the conduct of
any of the Company’s or any of Affiliates’ business or the business or personal
reputations of the Company, its Affiliates or any of the Company’s or its
Affiliates’ officers, directors, Executives or shareholders.

 

(b)       Absent any breach of this Agreement by the Executive, the Company, for
itself and its officers directors and Executives, agrees that for and during the
Non-Disparagement Period, it will not disparage (or induce or encourage others
to disparage) the Executive. As used herein, the term “disparage,” includes,
without limitation, comments or statement to the press, any of the Company’s or
its affiliates’ Executives or any person known to the Company to have a business
relationship with Executive which is designed to or would reasonably be expected
to adversely affect in any manner the conduct of the Executive’s business or the
personal reputation of the Executive.

 

The Executive acknowledges and agrees that his compensation hereunder is in
consideration for, among other things, the covenants set forth in Sections 5, 6
and 7 and that such restrictive covenants are (i) necessary to protect the
goodwill and other proprietary interests of

 

3

 

--------------------------------------------------------------------------------



the Company and (ii) reasonable and valid in scope and in all other respects. If
any court of competent jurisdiction determines that any of such covenants, or
any part thereof, are invalid or unenforceable for any reason, such court shall
have the power to modify such covenants, or any part thereof, and in such
modified form, such covenants shall then be valid and enforceable.

 

The Executive hereby acknowledges and agrees that any breach of one or more
provisions contained in Sections 5, 6 and 7 of this Agreement shall be
considered a material breach of this Agreement. In the event of any such breach,
due to the difficulty of calculating the damages that might be sustained
directly or indirectly as a result of such breach, the Executive hereby
acknowledges that the Company would not have a remedy at law adequate to address
such breach, and the Company shall be entitled, upon showing of breach of this
Agreement, to injunctive relief, in addition to any remedies at law.

 

8.         Assurance of Cooperation. From the date hereof through May 31, 2008,
the Executive agrees to cooperate with the Company and to take such actions as
may be reasonably requested by the Company, to ensure the transition of
functions and duties heretofore held by the Executive to other (and new)
Executives of the Company without any material business interruptions.

 

9.         Legal Fees. In the event any party to this Agreement defaults in the
performance of its or his obligations hereunder or breaches any provision
hereof, the non-defaulting or non-breaching party or parties shall be entitled,
in addition to all other rights and remedies available at law or equity, to
recover all costs and expenses (including reasonable legal fees) incurred in
enforcing the provisions of this Agreement and his or its respective rights
hereunder.

 

10.       Governing Law; Jurisdiction; Service of Process. This Agreement shall
be governed by and interpreted in accordance with the laws of the State of New
York applicable to agreements made and performed in the State of New York,
without regard to conflict of laws principles.

 

11.       Notices. All notices and other communications under this Agreement
shall be in writing and all such notices and payments under this Agreement shall
be deemed effective and given upon actual delivery or rejection if presented
personally, one business day after the date sent if sent by overnight courier
service, upon receipt of confirmation if sent by telex or facsimile
transmission, or five calendar days after deposited in the mails if sent by
registered or certified mail, return receipt requested, postage prepaid. Notices
shall be sent to the following addresses:

 

If to the Company:

MobiClear, Inc.

140 Broadway, 46th Floor

New York, New York 10005

Attention:

Facsimile No.:

If to the Executive:

Anders Ericsson

Stureplan 4c

11429 Stockholm

Facsimile:

 

4

 

--------------------------------------------------------------------------------



 

or, in each case, to such other address as may be designated in writing by any
such party.

 

12.       Integration. This Agreement contains, and is intended as, a complete
statement of all of the terms of the arrangements between the parties with
respect to the matters provided for, supersedes any previous agreements and
understandings between the parties with respect to those matters, and shall not
be amended, revised, changed, or otherwise modified without the written approval
of all parties hereto.

 

13.       Assignment. This Agreement shall not be assignable by the Executive
without the prior written consent of the Company but may be assigned by the
Company; however, no such assignment shall relieve the Company of its
obligations hereunder. This Agreement shall be binding upon and shall inure to
the benefit of the successors or assigns of the Company or Executive, and the
heirs, personal representatives or administrators of Executive.

 

14.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have duly executed this Termination Agreement as
of the day and year first above written.

 

 

 

MobiClear, Inc.

 

 

 

 

 

 

/s/ Anders Ericsson

 

By: /s/ Lim Wong

Anders Ericsson

 

Name: Lim Wong

 

 

Title: Chairman

 

5

 

--------------------------------------------------------------------------------



Exhibit A

MOBICLEAR, INC.

 

STOCK OPTION AGREEMENT

 

STOCK OPTION AGREEMENT (the “Agreement”), dated as of August 1, 2007, is made by
and between MOBICLEAR, INC. (the “Company”), a Pennsylvania corporation having
an address at 140 Broadway, 46th Floor, New York, New York 10005; and ANDERS
ERICSSON (the “Grantee”), having an address at 37A, Duke Street, London SWI.

 

Subject to the terms of this Agreement, the Company hereby grants to the Grantee
an option (the “Option”) to purchase all or any part of an aggregate of Fifteen
Million Six Hundred Thirty Two Thousand One Hundred Ninety Six (15,632,196)
shares of the Common Stock (the “Shares”) of the Company.

 

To evidence the Option and to set forth its terms, the Company and the Grantee
agree as follows:

 

1.         Confirmation of Grant. The Company hereby evidences and confirms its
grant of the Option to the Grantee as of the date of this Agreement..

 

2.         Number of Shares. This Option shall be for an aggregate of Fifteen
Million Six Hundred Thirty Two Thousand One Hundred Ninety Six (15,632,196)
Shares.

 

3.         Exercise Price. The exercise price shall be $0.07 per share (the
“Exercise Price”). The total exercise price for all Shares subject to the Option
is $1,094,253.72.

 

4.         Term and Exercisability of the Option. The Option shall expire on
August 1, 2012, unless earlier terminated as set forth herein, and may be
exercised prior to its expiration, in full or in part, at any time.

 

Notwithstanding the foregoing provisions of this Paragraph 4, no exercise shall
be effective to the extent it would require the delivery of fractional Shares.

 

5.         Exercise of Option. On or after the date any portion of the Option
becomes exercisable, but prior to the expiration of the Option in accordance
with Paragraph 4 above, the portion of the Option which has become exercisable
may be exercised in whole or in part by the Grantee (or his or her permitted
successor) upon delivery of the following to the Board of Directors of the
Company (the “Board”):

 

(a)       a written notice of exercise which identifies this Agreement and
states the number of Shares then being purchased;

 

(b)       cash (or other consideration acceptable to the Board, in its sole
discretion) in an amount (or, in the case of other consideration, having a
combined value) equal to the aggregate Exercise Price of the Shares then being
purchased;

 

--------------------------------------------------------------------------------



(c)       additional cash in an amount reasonably requested by the Board to
satisfy the Company’s withholding obligations under federal, state or other
applicable tax laws with respect to the taxable income, if any, recognized by
the Grantee in connection with the exercise of this Option, unless, subject to
the prior approval of the Board, which may be withheld by the Board in its sole
discretion, the Grantee satisfies such obligations, in whole or in part by (i)
causing the Company to withhold Shares otherwise issuable pursuant to the
exercise of the Option, or (ii) delivering to the Company shares of Common Stock
already owned by the Grantee; and

 

(d)       a letter, if requested by the Board, in such form and substance as the
Board may require, in its sole discretion, setting forth the investment intent
of the Grantee, or his or her permitted successor, as the case may be.

 

Notwithstanding the foregoing, the Grantee (or any permitted successor) shall
take whatever additional actions, including, without limitation, the furnishing
of an opinion of counsel, and execute whatever additional documents the Board
may, in its sole discretion, deem necessary or advisable in order to carry out
or effect one or more of the obligations or restrictions imposed by this
Agreement or applicable law.

 

Upon satisfaction of the conditions and requirements of Paragraph 5 hereof, the
Company shall deliver to Grantee (or his or her permitted successor) a
certificate or certificates for the number of Shares in respect of which the
Option shall have been exercised (less any Shares withheld pursuant to clause
(c) of this Paragraph 5).

 

The acceptance of any Shares upon exercise of the Option shall constitute an
agreement by the Grantee (i) to notify the Company if any or all of such Shares
are disposed of by the Grantee within two (2) years from the date the Option was
granted or within one (1) year from the date the Shares were issued to the
Grantee pursuant to the exercise of the Option, and (ii) to remit to the
Company, at the time of and in the case of any such disposition, an amount
sufficient to satisfy the Company’s federal, state and local withholding tax
obligations, if any, with respect to such disposition, whether or not, as to
both (i) and (ii), the Grantee is an employee of or in the employ of the Company
at the time of such disposition.

 

Notwithstanding anything contained herein to the contrary, in lieu of payment in
cash of the Exercise Price, the Grantee may exercise the Option, in whole or in
part, by presentation and surrender of the Option to the Company, together with
a Cashless Exercise Form attached hereto as Exhibit A (or a reasonable facsimile
thereof) duly executed (a “Cashless Exercise”). Acceptance by the Company of
such presentation and surrender shall be deemed a waiver of the Grantee’s
obligation to pay all or any portion of the Exercise Price, as the case may be.
In the event of a Cashless Exercise, the Grantee shall exchange the Option for
that number of shares of Common Stock determined by multiplying the number of
shares of Common Stock for which the Option is being exercised by a fraction,
the numerator of which shall be the difference between the then Current Market
Price (as defined herein) per share of the Common Stock and the Exercise Price,
and the denominator of which shall be the then Current Market Price per share of
Common Stock. For purposes of any computation under this Section 5, the then
Current Market Price per share of Common Stock at any date shall be deemed to be
the average of the daily closing prices of the Common Stock for the fifteen (15)
consecutive trading days preceding the date of Acceptance of the Cashless
Exercise by the Company on the principal national securities

 

2

 

--------------------------------------------------------------------------------



exchange on which the Common Stock is admitted to trading or listed, or if not
listed or admitted to trading on any such exchange, the last reported sales
prices as included for quotation on Nasdaq, or if not included for quotation on
Nasdaq, the average of the highest reported bid and lowest reported asked prices
as reported by the National Association of Securities Dealers, Inc. Automated
Quotations System, or if not then publicly traded, the fair market price of the
Common Stock as determined by the Board.

 

6.         Limitation upon Transfer. This Option and all rights granted
hereunder shall not be transferred by the Grantee, other than by will or by the
laws of descent and distribution, shall not be assigned, pledged or hypothecated
in any way, and shall not be subject to execution, attachment or similar
process. Upon any attempt to transfer this Option, other than by will or by the
laws of descent and distribution, or to assign, pledge or hypothecate or
otherwise dispose of this Option or of any rights granted hereunder contrary to
the provisions hereof, or upon the levy of any attachment or similar process
upon this Option or such rights, this Option and such rights shall immediately
become null and void. The Option shall be exercised during the Grantee’s
lifetime only by the Grantee or by the grantee’s legal representative.

 

7.         Termination of Employment; Effect of Termination for Cause. If the
Grantee ceases to be an employee of the Company, the Option, to the extent then
exercisable, shall remain exercisable for three (3) months following the date
that the Grantee ceases to be an employee to the Company; provided, however,
that no part of the Option shall be exercisable after the expiration of the
Option pursuant to Paragraph 4 hereof. The Grantee hereby acknowledges and
agrees that all or part of the Option granted hereunder may be forfeited upon
the date that the Grantee shall cease to be an employee to the Company if the
Board determines that the Grantee no longer acts as an employee to the Company
as a result of the Grantee’s fraud, gross negligence, or willful misfeasance in
connection with the rendition and performance of services. The Board shall have
the power to determine, in its sole discretion, what constitutes fraud, gross
negligence, or willful misfeasance in connection with the rendition and
performance of employment services, and the date as of which any such forfeiture
occurs.

 

8.         Effect of Breach of Employment or Other Agreement. The Grantee hereby
acknowledges and agrees that all or part of the Option granted hereunder may be
forfeited upon the determination by the Board that the Grantee has violated any
provision of an employment, confidentiality or non-disclosure agreement. The
Board shall have the power to determine, in its sole discretion, what
constitutes a breach of an employment or confidentiality or non-disclosure
agreement, whether the Grantee has breached such an agreement and the date upon
which such breach occurs.

 

10.       No Limitation on Rights of the Company. The grant of this Option shall
not in any way affect the right or power of the Company to make adjustments,
reclassifications, or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell, or transfer all or any part of its
business or assets.

 

11.       Rights as a Shareholder. The Grantee shall have the rights of a
shareholder with respect to the Shares covered by the Option only upon becoming
the holder of record of those Shares.

 

3

 

--------------------------------------------------------------------------------



12.       Compliance with Applicable Law. Notwithstanding anything herein to the
contrary, the Company shall not be obligated to cause to be issued or delivered
any certificates for Shares pursuant to the exercise of the Option, unless and
until the Company is advised by its counsel that the issuance and delivery of
such certificates is in compliance with all applicable laws, regulations of
governmental authority, and the requirements of any exchange upon which Shares
are traded. The Company shall in no event be obligated to register any
securities pursuant to the Securities Act of 1933 (as now in effect or as
hereafter amended) or to take any other action in order to cause the issuance
and delivery of such certificates to comply with any such law, regulation or
requirement. The Company may require, as a condition of the issuance and
delivery of such certificates and in order to ensure compliance with such laws,
regulations, and requirements, that the Grantee make such covenants, agreements,
and representations as the Company, in its sole discretion, considers necessary
or desirable.

 

13.       No Obligation to Exercise Option. The granting of the Option shall
impose no obligation upon the Grantee to exercise the Option.

 

14.       Agreement Not a Contract of Employment or Other Relationship. This
Agreement is not a contract of employment, and the terms under which the Grantee
acts as an employee or any other relationship of the Grantee with the Company or
any of its subsidiaries or affiliates shall not be affected in any way by this
Agreement except as specifically provided herein. The execution of this
Agreement shall not be construed as conferring any legal rights upon the Grantee
for a continuation as an employee or for the continuation of any other
relationship with the Company or any of its subsidiaries or affiliates, nor
shall it interfere with the right of the Company or any of its subsidiaries or
affiliates to discharge the Grantee and to treat him or her without regard to
the effect which such treatment might have upon him or her as a Grantee.

 

15.       Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally or sent by
certified, registered, or express mail, postage prepaid, return receipt
requested, or by a reputable overnight delivery service. Any such notice shall
be deemed given when received by the intended recipient.

 

16.       Governing Law. Except to the extent preempted by Federal law, this
Agreement shall be construed and enforced in accordance with, and governed by,
the laws of the State of New York.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]

 

4

 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and the Grantee have duly executed this
Agreement as of the date first written above.

 

MOBICLEAR, INC.

 

 

 

 

 

/s/ Ian Simpkin

 

By: /s/ Lim Wong

Witness

 

Lim Wong

 

 

Chairman

 

 

 

Grantee

 

 

 

 

 

/s/ Ian Simpkin

 

/s/ Anders Erickson

Witness

 

Anders Ericsson

 

 

5

 

--------------------------------------------------------------------------------



EXHIBIT A

CASHLESS EXERCISE FORM

 

(To be executed upon exercise of the Option pursuant to Section 5 of the Stock
Option Agreement)

 

The undersigned hereby irrevocably elects to surrender ____________ shares of
Common Stock owned by the Optionee or purchasable by the Optionee under the
Option for such shares of Common Stock issuable in exchange therefor, pursuant
to the Cashless Exercise provisions of the within Option, as provided for in
Section 5 of that certain Stock Option Agreement.

 

Please issue a certificate or certificates for such Common Stock in the name of:

 

(Please print name, address, and social security number/tax identification
number:)

 

and, if said number of shares of Common Stock shall not be all the shares of
Common Stock purchasable thereunder, that a new Option for the balance remaining
of the shares of Common Stock purchasable under the within Option be registered
in the name of the undersigned Optionee or its permitted transferee as below
indicated and delivered to the address stated below.

 

Dated:

 

Name of Optionee or

permitted transferee :

(Please print)

 

Address:

 

Signature:

 

NOTE: Signature must conform to the name of Optionee as specified in the Stock
Option Agreement or with the name of the permitted transferee as previously
provided by the Optionee to the Company.

 

6

 

 